DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang Jian (Pub. No.: CN 105654888A) hereinafter referred to as Zhang as cited on the IDS, for examination purposes please see attached translated copy from espacenet.
With respect to Claim 1, Zhang discloses a common voltage feedback compensation circuit (page 10, fig. 3), comprising: a switch selecting circuit (fig. 3, items R1 to R6, item OP1, item OP2, item M1 and M2, and item AVDD), wherein a feedback common voltage (fig. 3, item feedVcom) is inputted to a first end of the switch selecting circuit, a first reference voltage (fig. 3, item U1; see page 6, 1st paragraph) is inputted to a second end of the switch selecting circuit, and a second reference voltage (fig. 3, item U2; see page 6, 1st paragraph) is inputted to a third end of the switch selecting circuit, the switch selecting circuit is configured to determine a range of the feedback common voltage received from a display panel according to the first reference voltage and the second reference voltage (see page 7, 3rd paragraph – the range is between the upper threshold and the lower threshold), and an output end of the switch selecting circuit is configured to output corresponding switch signals according to a determining result (see fig. 3, output end of the switch selecting circuit it between M1 and M2; page 6, 2nd paragraph); a switch circuit (fig. 3, item M3 and X2), wherein the feedback common voltage is inputted to an input end of the switch circuit (inputted after R1 to C1 and then connected to an end of M3), an output end of the switch circuit (end of M3 and X2 connects to P3) connects to an input end of a compensation circuit (fig. 3, item P3), and the switch circuit is configured to be disconnected or closed according to the corresponding switch signals (see page 7, 2nd paragraph); an attenuation circuit (fig. 3, item X1), wherein the feedback common voltage is inputted to an input end of the attenuation circuit (fig. 3, feedVcom is inputted via R1 and C1), and an output end of the attenuation circuit (fig. 3, output end is point common to X1 and X2) connects to an input end of the compensation circuit; when the switch circuit is disconnected, the feedback common voltage is inputted to and is attenuated by the attenuation circuit (fig. 3, inputted after C1 and attenuated by X1), and the attenuated feedback common voltage is outputted to the compensation circuit (fig. 3); when the switch circuit is closed, the feedback common voltage is directly inputted to the compensation circuit (fig. 3, inputted after C1 and thru X2); the compensation circuit (fig. 3, item P3), wherein the input end of the compensation circuit (fig. 3, point common to X1, X2, R7, and inverting input terminal of amplifier A) connects to the output end of the switch circuit (fig. 3) and the output end of the attenuation circuit (fig. 3), and an output end of the compensation circuit is configured to output common voltage compensation signals (fig. 3, item Output, see page 2, 1st paragraph).
With respect to Claim 3, claim 1 is incorporated, Zhang discloses wherein the switch circuit comprises a transistor (see page 6, 2nd paragraph; fig. 3, item M3), an input end and an output end of the transistor (fig. 3, via X2) respectively connect to the input end and the output end of the attenuation circuit, and the switch signals are inputted to a control end of the transistor (fig. 3, common point between M1 and M2 are inputted to the control end of M3).
With respect to Claim 9, claim 1 is incorporated, Zhang discloses the common voltage feedback compensation circuit implemented on a flat display device (see page 8, 2nd paragraph – electronic paper, tablet computer, digital photo frame, etc).
With respect to Claim 10, Zhang discloses a feedback compensation method for a common voltage (see page 7, 2nd paragraph ), comprising: determining a range of a feedback common voltage received from a display panel (see page 7, 3rd paragraph – the range is between the upper threshold and the lower threshold) according to a first reference voltage (fig. 3, item U1; see page 6, 1st paragraph) and a second reference voltage (fig. 3, item U2; see page 6, 1st paragraph) via a switch selecting circuit (fig. 3, items R1 to R6, item OP1, item OP2, item M1 and M2, and item AVDD); performing a common voltage compensation process with respect to the feedback common voltage directly by a compensation circuit upon determining the feedback common voltage is greater than the first reference voltage and is less than the second reference (see page 7, 3rd and 4th paragraph); attenuating the feedback common voltage to obtain the attenuated feedback common voltage by an attenuation circuit (page 7, 2nd paragraph) and performing the common voltage compensation process with respect to the attenuated feedback common voltage by the compensation circuit upon determining the feedback common voltage is less than or equal to the first reference voltage, or the feedback common voltage is greater than or equal to the second reference voltage (see page 8, 1st paragraph).

Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches a common voltage feedback compensation circuit comprising: a switch selecting circuit having a feedback common voltage inputted to a first end, a first reference voltage inputted to a second end, and a second reference voltage inputted to a third end, wherein the output end is configured to output corresponding switch signals according to a determining result; a switch circuit having the feedback common voltage inputted to an input end and an output end connects to an input end of a compensation circuit, such that the switch circuit is configured to be disconnected or closed according to the corresponding switch signals; an attenuation circuit having the feedback common voltage inputted to an input end and an output end connects to the compensation circuit such that when the switch circuit is disconnected the feedback common voltage is inputted to and is attenuated by the attenuation circuit or such that when the switch is closed, the feedback common voltage is directly inputted to the compensation circuit; and the compensation circuit has an input end connected .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V LUI whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DONNA V LUI/               Examiner, Art Unit 2621 

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621